 Case 2:18-cv-00118-GJQ-TPG ECF No. 21 filed 10/24/18 PageID.122 Page 1 of 2



                            UNITED STATE DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION


LEIGH BETH FREBERG,

       Plaintiff,                            Case No: 2:18-cv-00118-GJQ-TPG

V                                            HON. GORDON J. QUIST

MANISTIQUE PUBLIC SAFETY,
CITY OF MANISTIQUE, MICHIGAN,
OFFICER ERIC DOMBROWSKI, and
OFFICER CRAIG JANKOWSKI.

       Defendants.

____________________________________________________________________________

 Matthew Tompkins (P62665)                        G. Gus Morris (P32960)
 Thomas A. Kuiper (P47285)                        McGraw Morris P.C.
 Kuiper Orlebeke PC                               Attorneys for Defendants
 Attorneys for Plaintiff                          2075 W. Big Beaver Road, Suite 750
 180 Monroe NW, Suite 400                         Troy, MI 48084
 Grand Rapids, MI 49503                           (248) 502-4000
 (616) 454-3700                                   gmorris@mcgrawmorris.com
 tompkins@kolaw.com                               craiti@mcgrawmorris.com
 kuiper@kolaw.com

____________________________________________________________________________


    STIPULATED ORDER FOR STAY PENDING RESOLUTION OF PLAINTIFF’S
                  UNDERLYING CRIMINAL CHARGES


       NOW COME the parties, Defendants, MANISTIQUE PUBLIC SAFETY, CITY OF

MANISTIQUE, OFFICER ERIC DOMBROWSKI and OFFICER CRAIG JANKOWSKI, and

Plaintiff, LEIGH BETH FREBERG, by and through their respective counsel, state the following

in support of their stipulation for stay pending the resolution of Plaintiff’s underlying criminal

charges;
 Case 2:18-cv-00118-GJQ-TPG ECF No. 21 filed 10/24/18 PageID.123 Page 2 of 2



        1. This matter arises out of an incident on May 4, 2018.

        2.     As a result of that incident, Plaintiff was charged with reckless driving. Those

charges remain pending.

        3.     Upon information and belief, Plaintiff will be criminally tried on December 12,

2018.

        4.     The parties have discussed and understand the impact pending criminal charges will

have on discovery. Defendants recognize and respect Plaintiff’s Fifth Amendment right against

self-incrimination, although this stipulation should not be interpreted as any admission or

articulation of criminal responsibility by Plaintiff relating to the May 4, 2018 event. As such, the

parties will be unable to proceed with discovery and Plaintiff’s deposition until Plaintiff’s criminal

matter is resolved.

        5.     Therefore, the parties stipulate and agree to stay this case pending the resolution of

Plaintiff’s criminal case.

        IT IS HEREBY ORDERED AND ADJUDGED that this case is stayed pending the

resolution of Plaintiff’s criminal case.


 Dated: October 24, 2018                       __________________________________
                                                  /s/ Gordon J. Quist
                                               HON. GORDON J. QUIST
                                               United States District Judge

STIPULATED AND AGREED:

KUIPER ORLEBEKE P.C.                                  McGRAW MORRIS P.C.

BY: /s/MATTHEW TOMPKINS (w/permission)                BY: /s/CHRISTOPHER J. RAITI
MATTHEW TOMPKINS (P62665)                             CHRISTOPHER J. RAITI
Attorney for Plaintiff                                Attorney for Defendants
180 Monroe NW, Suite 400                              2075 W. Big Beaver Road, Suite 750
Grand Rapids, MI 49503                                Troy, MI 48084
(616) 454-3700                                        (248) 502-4000
tompkins@kolaw.com                                    craiti@mcgrawmorris.com

                                                  2
